                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM D. PAUL,                                   Case No. 17-cv-07197-SI
                                   8                    Plaintiff,                          ORDER GRANTING PLAINTIFF'S
                                                                                            MOTIONS FOR TEMPORARY STAY
                                   9             v.                                         AND EXTENSION OF TIME TO FILE
                                                                                            OPPOSITIONS; VACATING
                                  10     AARON MILLHENCH, et al.,                           SEPTEMBER 12, 2019 HEARING;
                                                                                            SETTING CASE MANAGEMENT
                                  11                    Defendants.                         CONFERENCE FOR SEPTEMBER 18,
                                                                                            2019 AT 11:00 AM
                                  12
Northern District of California




                                                                                            Re: Dkt. No. 130, 131
 United States District Court




                                  13

                                  14

                                  15          Plaintiff has filed several motions requesting a stay of this case until counsel can be located
                                  16   to represent him and also requesting an extension of time to file oppositions to defendants’ pending
                                  17   motions for summary judgment.
                                  18          In an order filed July 10, 2019, the Court granted plaintiff’s motion for appointment of pro
                                  19   bono counsel and referred this case to the Federal Pro Bono Project. To date, the Project has been
                                  20   unable to locate counsel who can represent plaintiff. However, the Supervising Attorney of the
                                  21   Federal Pro Bono Project has advised the Court that the Project is still attempting to find counsel
                                  22   and that it may be able to do so within the next several weeks.
                                  23          Accordingly, the Court GRANTS plaintiff’s motion for a stay and STAYS this case until
                                  24   September 18, 2019. The Court will hold a case management conference on September 18, 2019
                                  25   at 11:00 am to set a schedule for the remainder of the case.
                                  26          IT IS SO ORDERED.
                                  27   Dated: August 26, 2019                       ______________________________________
                                                                                      SUSAN ILLSTON
                                  28                                                  United States District Judge
